On Rehearing.
A declaration in ejectment alleges possession by the defendant and a plea of not guilty admits possession. The holder of the legal title to land may enforce the contract obligations of one in possession under a contract to purchase or upon default may terminate the contract rights by due course of law.
But where the owner of real estate, under a verbal contract for the sale of it and upon the payment of a part of the purchase price, puts one party in possession and afterwards executes a deed of conveyance to another, while the party is in possession under the contract of sale, such subsequent grantee is not entitled to a judgment in ejectment for the possession of the land at least until the contract rights of the party in possession have been duly terminated.
Rehearing denied.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur;
BROWN, C. J., AND ELLIS AND STRUM, J. J., concur in the opinion. *Page 1059